708 N.W.2d 415 (2006)
474 Mich. 1027
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Keith Bryan MADDOX, Defendant-Appellant.
Docket Nos. 129964 & (69)(72), COA No. 257981.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the November 3, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion to remand and motion for a transcript are also considered, and they are DENIED.